Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-53 are all the pending claims.
2.	Claim 49 recites either an improper preamble or improper dependency. In the interest of compact prosecution, the claim is construed as depending from Claim 48. Applicants are requested to comment on and/or verify these observations in their Reply.
Unity of Invention Analysis
3.	Restriction is required under 35 U.S.C. 121 and 372.
	In assessing whether the requirements of unity of invention of an application are met, identification of the technical features that each solution to a technical problem contributes over the prior art (special technical features) must be made. If then a technical relationship between the solutions, involving one or more of the same technical features, can be recognized, the requirements of unity of invention are said to be met.
	The claims of the first presented invention for the present application relate to a stable specific heterodimeric immunoglobulin construct, e.g., bispecific antibodies, retaining desirable properties of native IgG and lacking undesirable heavy chain-light chain mispairing, and that can 5simultaneously bind two target molecules with high specificity.
	Thus, given its broadest interpretation, a heterodimer comprising an Fc receptor (FcR)-binding member and one or more recognition moieties covalently linked to the FcR-binding member, and comprising at least five amino acid substitutions whereby the first and second polypeptides have higher dimerization affinity for each other than self 
4.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The resulting separate inventions, as presently identified, have been grouped according to the order in which they have been claimed.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-25 and 50, drawn to a heterodimer comprising an Fc receptor (FcR)-binding member and one or more recognition moieties covalently linked to the FcR-binding member, and comprising at least five amino acid substitutions whereby the first and second polypeptides have higher dimerization affinity for each other than self; a pharmaceutical composition.
Group II, claim(s) 26 and 33-43, drawn to a method of producing a heterodimer.
Group III, claim(s) 27, drawn to a method of producing a heterodimer.
Group IV, claim(s) 28, drawn to a method of producing a heterodimer.
Group V, claim(s) 29, drawn to a method of producing a heterodimer.
Group VI, claim(s) 30, drawn to a method of producing a heterodimer.
Group VII, claim(s) 31, drawn to a method of producing a heterodimer.
Group VIII, claim(s) 32, drawn to a method of producing a heterodimer.
Group IX, claim(s) 44-49, drawn to a nucleic acid encoding the first and second polypetides of Claim 1.
Group X, claim(s) 51-53, drawn to a method of treating or preventing a disease or disorder comprising administering the pharmaceutical composition of Claim 50.

5.	As no technical features can be distinguished which, in light of the prior art, could be regarded as special technical features on which a unifying concept could be based, there is no single inventive concept underlying the plurality of claimed inventions. 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Election of Species
8.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (at least five amino acids (Claim 3)) are as follows: 

    PNG
    media_image1.png
    141
    629
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    40
    567
    media_image2.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species from a)-e) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

9.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claims 4-7)) are as follows:  
    PNG
    media_image3.png
    636
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    108
    770
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    538
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    392
    801
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    216
    805
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    600
    822
    media_image8.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

10.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (first and second polypeptide species (sequences (Claim 22))) are as follows: 

    PNG
    media_image9.png
    76
    794
    media_image9.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
11.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 27)) are as follows: 

    PNG
    media_image10.png
    506
    809
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    178
    697
    media_image11.png
    Greyscale


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  27.

12.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 28)) are as follows: 

    PNG
    media_image12.png
    220
    773
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    425
    815
    media_image13.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   28.

13.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 29)) are as follows: 

    PNG
    media_image14.png
    244
    774
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    382
    799
    media_image15.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   29.

14.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 30)) are as follows: 

    PNG
    media_image16.png
    293
    813
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    353
    777
    media_image17.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   30.

15.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 31)) are as follows: 

    PNG
    media_image18.png
    45
    746
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    567
    853
    media_image19.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   31.
16.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (combinations (Claim 32)) are as follows: 

    PNG
    media_image20.png
    596
    819
    media_image20.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   32.

17.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (sequences (Claim 45)) are as follows: 

    PNG
    media_image21.png
    48
    767
    media_image21.png
    Greyscale
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   44.

18.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (method endpoint (Claim 51)) are as follows: 
    PNG
    media_image22.png
    31
    355
    media_image22.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   51.

19.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (disease or disorder (Claim 52)) are as follows: 
    PNG
    media_image23.png
    465
    813
    media_image23.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   51.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643